t c memo united_states tax_court harold x o’boyle petitioner v commissioner of internal revenue respondent sally r o’boyle petitioner v commissioner of internal revenue respondent docket nos filed date harold x o’boyle and sally r o’boyle pro sese vivian rodriguez for respondent memorandum opinion wells judge respondent determined deficiencies in petitioners’ federal_income_tax and additions to tax pursuant to 1these cases were consolidated by order of this court and are hereinafter referred to collectively as the instant case sec_6651 and and a for their and tax years in the following amounts harold x o’boyle deficiency dollar_figure big_number big_number additions to tax under sec_6654 a a dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure sally r o’boyle additions to tax under sec_6654 deficiency dollar_figure big_number big_number a dollar_figure dollar_figure dollar_figure a dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure year year the issues we must decide are whether petitioners received and failed to report taxable_income for their and tax years whether petitioners are liable for self-employment_tax for the tax years in issue whether petitioner sally r o’boyle ms o’boyle is liable for a percent additional tax pursuant to sec_72 for an early distribution from a qualified_retirement_plan whether petitioners are entitled to a filing_status of married_filing_jointly and whether petitioners are liable for the addition sec_2all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure to tax respondent determined pursuant to sec_6651 and and a for the tax years in issue background some of the facts and certain exhibits have been stipulated the parties’ stipulations of fact are incorporated in this opinion by reference and are found as facts in the instant case at the time of filing their petitions petitioners resided in costa rica petitioners received the following income for the tax years in issue harold x o’boyle type of income interest dividends short-term_capital_gain long-term_capital_gain dollar_figure dollar_figure dollar_figure -- -- big_number -- -- big_number big_number compensation_for services big_number big_number big_number sally r o’boyle type of income interest dividends short-term_capital_gain long-term_capital_gain distributive_share of partnership income qualified retirement account distribution -- -- -- -- dollar_figure -- -- -- -- dollar_figure big_number dollar_figure -- big_number -- compensation_for services big_number big_number big_number during tax years and petitioners were engaged in a real_estate business during the years in issue petitioner harold x o’boyle mr o’boyle received compensation from third parties for managing rental properties he deposited that compensation into his various business bank accounts ms o’boyle received compensation from third parties for her activities as a real_estate broker during and she deposited that compensation into the bank accounts of sally 3some of the bank accounts were in the name of bbsg management lc which was an unincorporated entity having mr o’boyle as its sole member mr o’boyle stipulated that bbsg management lc can be disregarded for tax purposes o’boyle realty lc an unincorporated entity having ms o’boyle as its sole member ms o’boyle received nonemployee compensation from red barn actors studio during and neither petitioner was employed by any third party during or petitioners did not file a timely tax_return for the or tax years mr o’boyle paid dollar_figure toward his potential federal_income_tax liability for the tax_year at the time of trial neither petitioner had made any additional payment toward his or her federal_income_tax liabilities for tax years or at some point between date and date petitioners sent to respondent a form_1040 u s individual_income_tax_return electing joint filing_status for each of the tax years in issue the only taxable_income shown on petitioners’ form_1040 was dollar_figure in ordinary dividends the only taxable_income shown 4sally o’boyle realty lc changed its name to o’boyle real_estate lc on or about date 5petitioners contend that they mailed the and form sec_1040 in date respondent contends that the form sec_1040 purportedly mailed in date were never received respondent stipulates receiving petitioners’ and form sec_1040 in date because we find below that petitioners’ and form sec_1040 were not valid federal_income_tax returns it is unnecessary to find precisely when those forms were filed on petitioners’ form_1040 was dollar_figure in interest and dollar_figure in ordinary dividends the only taxable_income shown on petitioners’ form_1040 was dollar_figure in ordinary dividends and a capital_gain of dollar_figure during date respondent prepared substitutes for returns pursuant to sec_6020 for petitioners’ and tax years using the joint filing_status on date respondent sent petitioners notices of deficiency for their and tax years petitioners timely petitioned this court for redetermination of the deficiencies set forth in the notices of deficiency on date petitioners filed a motion to dismiss for lack of jurisdiction petitioners’ motion to dismiss for lack of jurisdiction was denied by this court on date discussion6 i burden_of_proof generally the commissioner’s determinations in a notice_of_deficiency are presumed correct 290_us_111 and rule a places the burden of proving an error on the taxpayer however under sec_7491 if a taxpayer introduces credible_evidence with respect to any factual issue relevant to the liability for tax the burden_of_proof may shift to the commissioner additionally sec_7491 places the burden of production regarding additions to tax on the commissioner if the commissioner satisfies the burden of production the taxpayer bears the ultimate burden of persuasion regarding the additions to tax see 116_tc_438 6both parties have objected on the basis of relevancy and hearsay to the admissibility of some of the exhibits attached to the stipulation of facts petitioners filed a motion to reserve objections to the admission of a number of exhibits some of petitioners’ objections were resolved during the trial but the court took under advisement petitioners’ objections to exhibits 3-j through 8-j as hearsay and to exhibits 17-j 18-j 42-j j and 45-j through 55-j as irrelevant following the trial petitioners renewed their hearsay objection to exhibits 3-j through 8-j in a motion to strike evidence the court denied petitioners’ motion to strike respondent objects to the admissibility of exhibits 75-p and 76-p on the basis of hearsay and relevancy we conclude that petitioner’s objections to exhibits 17-j 18-j 42-j 43-j and 45-j through 55-j and respondent’s objections to exhibits 75-p and 76-p are moot because we do not rely on those documents in reaching our decision accordingly we do not rule on those objections petitioners assert that their and form sec_1040 along with their testimony at trial constitute credible_evidence of the nature and amount of their income for the years in issue and argue that the burden should be shifted to respondent pursuant to sec_7491 on those issues in order for the burden to shift under sec_7491 in addition to introducing credible_evidence on a disputed issue of fact a taxpayer must comply with the substantiation and recordkeeping requirements of the internal_revenue_code and cooperate with reasonable requests by the commissioner for witnesses information documents meetings and interviews sec_7491 we first consider whether petitioners have introduced credible_evidence with respect to a disputed fact relevant to their liability for tax we conclude that both the forms and petitioners’ testimony are nothing more than a continuation of petitioners’ frivolous legal arguments and conclusions neither the form sec_1040 nor petitioners’ testimony offers any probative evidence of their liability for tax accordingly we conclude that petitioners have not introduced credible_evidence for purposes of sec_7491 and the burden_of_proof therefore remains with petitioners 7see the discussion infra concerning the validity of petitioners’ and federal_income_tax returns ii taxable_income gross_income means all income from whatever source derived sec_61 petitioners concede that their dividend and interest_income ms o’boyle’s distributive_share of partnership income and ms o’boyle’s early distribution from a qualified_retirement_plan as set forth in the notices of deficiency are taxable_income petitioners argue that all other_amounts they received during and are not taxable_income within the relevant meaning of the law a gains from dealings in property gross_income includes gains derived from dealings in property sec_61 a taxpayer must recognize gain on the sale of property in an amount equal to the difference between the amount_realized and his basis sec_1001 sec_1012 petitioners bear the burden of demonstrating that they are entitled to a basis in an asset sold and if they fail to do so they may be considered to have a zero basis in the asset see rule a arnold v commissioner tcmemo_2003_259 mr o’boyle concedes that he received dollar_figure in gross_proceeds from the sale of securities during but asserts that the proceeds are not taxable_income there is no evidence in the record from which we can find that mr o’boyle had a basis in the securities we therefore conclude that his basis in the securities was zero petitioners concede that mr o’boyle received a long-term_capital_gain distribution of dollar_figure during and that ms o’boyle received a short-term_capital_gain distribution of dollar_figure during during tax_year petitioners received gross_proceeds of dollar_figure for the sale of real_property located pincite flagler avenue key west florida respondent determined that petitioners’ basis in that property was dollar_figure petitioners have not produced any evidence that their basis in the property was greater than the amount respondent determined while petitioners concede that they received the amounts set forth above they contend that those amounts are not taxable_income within the meaning of the internal_revenue_code to support their contention petitioners offer only frivolous arguments petitioners offered altered forms 1099-b proceeds from broker and banker exchange transaction and 1099-s proceeds from real_estate transactions they prepared themselves but the altered forms 1099-b and 1099-s are based on tax-protester type arguments and therefore are not credible petitioners’ testimony at trial was nothing more than mistaken frivolous conclusions that the income in issue is not taxable we do not address 8in the notice_of_deficiency issued to ms o’boyle for her tax_year respondent also determined that ms o’boyle had a taxable gain of dollar_figure from the sale of securities respondent now concedes that ms o’boyle’s sale of securities in did not result in a taxable gain petitioner’s frivolous and groundless arguments with somber reasoning and copious citation of precedent as to do so might suggest that these arguments have some colorable merit see 737_f2d_1417 5th cir accordingly we uphold respondent’s determination that mr o’boyle had taxable_income of dollar_figure for from the sale of securities we conclude that petitioners’ capital_gain distributions were taxable_income in the year received we further conclude that petitioners realized a taxable capital_gain of dollar_figure for from the sale of real_property b compensation_for services compensation_for services rendered constitutes taxable_income and a taxpayer has no basis in his labor sec_61 82_tc_403 mr o’boyle testified that during the years in issue he received compensation from third parties for his management of rental properties and from a real_estate business in which he engaged with ms o’boyle he further testified that he deposited that compensation into his various business bank accounts ms o’boyle testified that during the years in issue she was a licensed real_estate broker 9in the notices of deficiency respondent determined that each petitioner was liable for the entire gain from the sale of the real_property respondent now concedes that only one-half of the gain should be included in the taxable_income of each petitioner since petitioners had owned the property for more than a year the gain qualifies for long-term_capital_gain treatment pursuant to sec_1222 and received commissions and fees for her activities as a real_estate broker she further testified that she deposited those commissions and fees into her various business accounts bank_deposits are prima facie evidence of income 102_tc_632 the bank_deposits method of reconstruction assumes that all money deposited in a taxpayer’s bank account constitutes taxable_income 96_tc_858 affd 959_f2d_16 2d cir taxpayers bear the burden of proving that the commissioner’s determination of income computed using the bank_deposits method of reconstructing income is incorrect id pincite using a bank_deposits analysis respondent treated all of the deposits into petitioners’ business bank accounts during the years in issue as taxable_income respondent determined that mr o’boyle had taxable_income arising from his property management and real_estate activities of dollar_figure dollar_figure and dollar_figure for his and tax years respectively respondent determined that ms o’boyle had taxable_income from her activities as a real_estate broker of dollar_figure dollar_figure and dollar_figure for her and tax years respectively respondent further determined on the basis of a third-party information_return that ms o’boyle received nonemployee compensation from red barn actors studio of dollar_figure in tax_year and dollar_figure in tax_year petitioners do not challenge respondent’s computation of their receipts from their property management and real_estate activities to the contrary they concede that the bank statements respondent used accurately reflect their deposits for the years in issue petitioners also do not challenge ms o’boyle’s receipt of compensation from red barn actors studio however petitioners argue that the amounts they received from their property management and real_estate activities and as ms o’boyle’s nonemployee compensation during the years in issue are not taxable_income to support this assertion petitioners offer only frivolous arguments and an altered form 1099-misc miscellaneous income which they prepared themselves the altered form 1099-misc petitioners offered is based on tax- protester arguments and we do not find it credible petitioners’ testimony at trial was nothing more than mistaken frivolous conclusions that the income in issue is not taxable as discussed above we do not address petitioner’s frivolous and groundless arguments because petitioners have not shown that respondent’s bank_deposits analysis was incorrect we uphold respondent’s determinations that petitioners’ compensation_for property management and real_estate activities and ms o’boyle’s nonemployee compensation from red barn actors studio were taxable_income in the years received iii self-employment_tax sec_1401 imposes a tax on the self-employment_income of every individual self-employment_income is the gross_income derived by an individual from any trade_or_business carried on by such individual less allowable deductions sec_1402 petitioners have conceded that they were engaged in business activities during the years in issue and that they received compensation_for their business activities petitioners have conceded that they were not employed by any third party during the years in issue and they do not assert that any of the other exceptions in sec_1402 applies to exclude their business income from the definition of self-employment_income instead petitioners offer frivolous assertions that their businesses do not meet the statutory definition of a trade_or_business we uphold respondent’s determination that petitioners are subject_to self-employment_tax on their compensation_for business activities for the and tax years under sec_164 petitioners are entitled to a deduction for income_tax purposes of one-half of their self-employment taxes iv additional tax for early distribution from qualified_retirement_plan sec_72 imposes a 10-percent additional tax on early distributions from qualified_retirement_plans unless the distribution meets one of the exceptions enumerated in sec_72 ms o’boyle concedes that she received a distribution of dollar_figure from a qualified_retirement_plan during the tax_year and that she was under the age of at the time of the distribution at trial ms o’boyle presented no evidence that she qualified for any of the exceptions in sec_72 accordingly we hold that ms o’boyle is liable for a 10-percent additional tax pursuant to sec_72 v filing_status the election of joint filing_status must be made on a return sec_1 see also 102_tc_137 affd 53_f3d_799 7th cir a taxpayer who has not previously filed a return for a tax_year may file a return and elect a filing_status for such year even after the commissioner has prepared a substitute for return and issued a notice_of_deficiency for such year and the taxpayer has petitioned this court for a redetermination of that deficiency 91_tc_926 however if a taxpayer has not filed a return by the time his case is submitted for decision it is too late for the taxpayer to elect joint filing_status brattin v commissioner tcmemo_1992_625 citing 78_tc_558 and 86_tc_433 n affd as to this issue 851_f2d_1492 d c cir petitioners contend that they elected joint filing_status on the and form sec_1040 they sent to respondent the parties disagree as to when petitioners mailed their and form sec_1040 but both parties have stipulated that respondent received those forms no later than date which was before the instant case was submitted for decision accordingly to resolve petitioners’ claim of election of joint filing_status we consider whether their and form sec_1040 are valid federal_income_tax returns in order for a return to be valid the following criteria must be met there must be sufficient data to calculate tax_liability the document must purport to be a return there must be an honest and reasonable attempt to satisfy the requirements of the tax law and the taxpayer must execute the return under penalties of perjury 82_tc_766 affd 793_f2d_139 6th cir the and form sec_1040 petitioners sent to respondent omitted most of petitioners’ taxable_income as discussed above we conclude that petitioners’ and form sec_1040 did not contain sufficient data to calculate their tax_liability and were not an honest and reasonable attempt to satisfy the requirements of the tax lawdollar_figure accordingly we conclude that 10since we find that the and form sec_1040 petitioners sent to respondent were not valid returns we need continued petitioners did not file valid federal_income_tax returns for the and tax years since petitioners did not elect the joint filing_status on valid returns for the years in issue we uphold respondent’s use of the filing_status married_filing_separately in determining petitioners’ deficiencies for the and tax years vi additions to tax a failure_to_file sec_6012 generally requires the filing of an income_tax return by all individuals receiving gross_income in excess of certain minimum amounts because petitioners had gross_income for each of the years in issue as determined by respondent in the notices of deficiency and upheld by this court above in excess of the sec_6012 minimum amount petitioners were required to file federal_income_tax returns for their and tax years sec_6651 imposes an addition_to_tax for failure_to_file an income_tax return by the due_date a taxpayer may be relieved of the addition however if he can demonstrate that the failure is due to reasonable_cause and not due to willful neglect id respondent bears the burden of production under sec_7491 and petitioners bear the burden_of_proof see higbee v commissioner t c pincite as discussed above continued not consider whether or when petitioners did in fact file those returns petitioners did not file valid income_tax returns for their and tax years nor did petitioners make a showing that their failure_to_file was due to reasonable_cause accordingly we uphold respondent’s determination of additions to tax pursuant to sec_6651 b failure to pay sec_6651 provides for an addition_to_tax for failure to pay taxes shown on a return on or before the payment due_date in instances where the taxpayer fails to file a return a return prepared by the commissioner pursuant to sec_6020 shall be treated as the return filed by the taxpayer for the purpose of calculating the addition_to_tax pursuant to sec_6651 sec_6651 for a return prepared by the commissioner to constitute a sec_6020 return it must be subscribed it must contain sufficient information from which to compute the taxpayer’s tax_liability and the return form and any attachments must purport to be a return spurlock v commissioner tcmemo_2003_124 respondent bears the burden of production under sec_7491 and petitioners bear the burden_of_proof see higbee v commissioner supra pincite the record contains a substitute for return for each petitioner for each of the and tax years each substitute for return is subscribed and includes a sec_6020 certification form 4549-a income_tax discrepancy adjustments form_5278 statement - income_tax changes and form 886-a explanation of items those forms are sufficient for respondent to compute petitioners’ tax_liabilities for tax years and and respondent has certified that they will be treated as returns petitioners have conceded that with the exception of dollar_figure paid_by mr o’boyle for his tax_year petitioners did not pay any taxes and did not have any amounts withheld for their or tax_year accordingly we uphold respondent’s determination of additions to tax pursuant to sec_6651 c failure to make estimated_tax payments sec_6654 imposes an addition_to_tax for failure to pay estimated income_tax sec_6654 applies where prepayments of tax through either withholdings or estimated quarterly payments do not equal the lesser_of percent of the tax shown for the current tax_year or percent of the tax shown for the previous tax_year sec_6654 where the taxpayer did not file a return for the preceding tax_year the estimated_tax payments must equal percent of the tax shown for the current tax_year id respondent bears the burden of production to show that petitioners had an estimated_tax payment obligation which includes showing whether a return was filed for the preceding year see sec_7491 127_tc_200 affd 521_f3d_1289 10th cir petitioners bear the burden_of_proof see higbee v commissioner supra pincite the record shows that petitioners filed a return for tax_year showing tax due of dollar_figure ninety percent of the tax for was greater than dollar_figure therefore for the tax_year petitioners were required to make estimated payments equal to dollar_figure the record shows that petitioners did not file valid tax returns for the and tax years accordingly petitioners were required to make estimated_tax payments equal to percent of the tax for the and tax years respondent has satisfied the burden of production by showing that petitioners had estimated_tax payment obligations for the and tax years the record shows that petitioners failed to make the required estimated_tax payments for the and tax years moreover there is no evidence or argument that an exception applies consequently petitioners have failed to meet their burden_of_proof and we uphold respondent’s determination of additions to tax pursuant to sec_6654 vii sec_6673 penalty sec_6673 provides that this court may require the taxpayer to pay a penalty not in excess of dollar_figure whenever it appears to this court that a the proceedings were instituted or maintained by the taxpayer primarily for delay b the taxpayer’s position is frivolous or groundless or c the taxpayer unreasonably failed to pursue available administrative remedies respondent has moved for a sec_6673 penalty petitioners were warned by respondent that their arguments were frivolous petitioners referred to the penalty in their petitionsdollar_figure during the trial this court gave petitioners yet another warning of the potential consequences for continuing to raise frivolous arguments petitioners clearly are aware of sec_6673 yet raised frivolous arguments during the administrative process in their petitions to this court and in their posttrial briefs furthermore petitioners continued to raise groundless arguments regarding the jurisdiction of this court even after the court ruled on those arguments by denying petitioners’ motion to dismiss for lack of jurisdiction accordingly we shall impose a dollar_figure penalty in each docket in the instant case pursuant to sec_6673 we have considered all of the contentions and arguments of the parties that are not discussed herein and we conclude that they are without merit irrelevant or moot 11para of the petition filed by each petitioner admits according to sec_6673 this court may penalize petitioner up to dollar_figure for failure to complete the administrative process before petitioning this court to reflect the foregoing decisions will be entered under rule
